DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,384,338 to Lu.
As to claim 1, Lu teaches a method for estimating individual phase resistance of a motor by means of an adjustable speed drive ASD(col. 2: lines 37 – col. 3: lines 26 wherein apparatus and method are taught for estimating individual phase resistance of a motor by means of an adjustable speed drive), while the motor controlled by the ASD is running and/or is at stand- still, wherein the motor is an asynchronous motor or a synchronous motor, the method comprising the steps of:  injecting at least two DC currents in the motor as an ASD output, determining the output voltages and currents resulting from injecting the DC currents, extracting DC components present in the determined output voltages and currents, and calculating the cumulated output resistance Rs seen by the ASD on each phase of the motor individually(col. 12: lines 53 – col. 13: lines 53 wherein detailed method/steps are taught for estimating individual phase resistance of a motor by means of an adjustable speed drive).  
As to claim 2, Lu teaches the method according to claim 1, wherein the determined output voltages and/or currents are either measured or estimated(col. 7: lines 48 – 52 wherein the determined output voltages and/or currents are measured by sensors).
As to claim 10, Lu teaches an adjustable speed drive(col. 4: lines 23-28) for executing a method according to claim 1.


Allowable Subject Matter
5. 	Claims 3-9, 11-20 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
                                                  
                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,413,282 to Magee discloses an apparatus for estimating motor stator resistance.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846